DETAILED CORRESPONDENCE
	Claims 79-92 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 79-88 and 91-92 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Malakhov et al. (US Pat. Pub. 2010/0166874) in view of Andya et al. (US Pat. Pub. 2003/0202972).  
  As to claims 79-88 and 91-92, Malakhov discloses a method for preparing a pharmaceutical composition comprising DAS181 having the sequence of SEQ ID NO:2, the method comprising providing microparticles comprising the DAS181 in combination with aqueous solution (paragraph 87 and SEQ ID NO: 17 referenced therein, and claims 2 and 7 of Malakhov).  Malakhov further teaches that the microparticles may be formed using a counterion such as histidine as recited by the base claims (paragraph 123) or magnesium sulfate (claims 79, 83, 91-92) or sodium sulfate (claim 86) as a counterion (paragraph 17), and further discloses a specific embodiment wherein the counterion is sodium sulfate and trehalose is also added to the composition, which will result in the presence of the trehalose in the microparticles (paragraph 562).  The microparticles are formed by mixing the ingredients in aqueous solutions comprising the counterion to form a feedstock, followed by freezing and lyophilization to form microspheres (see, e.g., paragraphs 482-495).  The skilled artisan would recognize that the mixing of the ingredients used to form the microspheres in aqueous solution also will result in the presence of water in the microparticles as recited by the base claims.  The mean diameters of the microspheres may be from about 0.1 microns to about 30.0 microns (paragraph 154), which will encompass the 1-8, 2-8, or 3-8 micron Mass Median Aerodynamic Diameter ranges recited by claim 79.    
As to claims 79-88 and 91-92, Malakhov does not further expressly disclose a single embodiment wherein the microparticles comprise histidine, trehalose, magnesium sulfate (or sodium sulfate in the case of claim 86), and water, and in the amounts recited by base claims 79, 83, 86, and 91-92 as well as the amount of DAS181 recited by claim 80.  
Andya discloses a stable lyophilized protein formulation comprising a lyoprotectant that significantly reduces chemical and/or physical instability of the protein upon lyophilization and storage, and wherein the lyoprotectant may be a lyotropic salt such as magnesium sulfate, a sugar, or histidine, and where trehalose is preferred (paragraphs 8 and 52).  Andya also expressly discloses the use of more than one lyoprotectant in combination (paragraph 52). The amount of the lyoprotectant relative to the protein depends on the selected protein and choice of lyoprotectant (paragraph 12). The lyoprotectant is added in an amounts that confers protection to the integrity of the protein (paragraph 53).  Prior to lyophilization, the protein is dissolved in a buffer solution that preferably comprises histidine due to its lyoprotective properties (paragraph 95).  
As to claims 79-88 and 91-92, it would have been prima facie obvious to one of ordinary skill in the art at the time of the present invention to modify the method of Malakhov by 1) selecting magnesium sulfate (or, in the case of claim 86, sodium sulfate) as the counterion and a combination of histidine and trehalose as the lyoprotecting agents, since Malakhov expressly teaches that the counterion may be magnesium sulfate or sodium sulfate and that the feedstock solution used to form the microspheres may further comprise histidine and trehalose and further because Andya expressly teaches that it is advantageous when forming lyophilized protein particles to include a lyoprotectant in order to stabilize the protein upon lyophilization and storage and that lyoprotectants may be used in combination and that histidine and trehalose are examples of such lyoprotectants and that trehalose is a preferred lyoprotectant, and 2) by varying the amounts of the DAS181, histidine, trehalose, magnesium sulfate, and water to arrive at amounts that are within the ranges recited by claims 79-80, 83, 86, and 91-92, because DAS181 is the active ingredient such that its amount is a result effective variable that will affect the therapeutic efficacy of the microparticles and the skilled artisan would recognize that the counterion’s presence is necessary to form a precipitated protein microsphere such that its amount is also a result effective variable for the generation of microspheres and because Andya expressly teaches that the histidine and trehalose are lyoprotectants that will enhance the stability of the protein upon lyophilization and storage such that the amounts of the lyoprotectants are result effective variables that will affect their ability to stabilize the protein, and further because discovering optimum or working ranges of ingredients in a composition involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 105 USPQ233.  
The resulting method will create microparticles having the GSD and FPF values recited by claims 81-82, 84-85, and 87-88, because the method comprises the same steps of adding the same ingredients in the same amounts recited by the claims. The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.
Claims 89-90 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Malakhov et al. (US Pat. Pub. 2010/0166874) in view of Andya et al. (US Pat. Pub. 2003/0202972) as applied to claims 79-89 and 92 above, and further in view of Esikova et al. (WO2001/041800).    
The teachings of Malakhov and Andya are relied upon as discussed above, but they do not further expressly disclose that the histidine used as the lyoprotectant/buffer is histidine hydrochloride instead of histidine free base, and in the amounts recited by claims 89-90.
Esikova discloses a method of stabilizing biological molecules such as proteins upon lyophilization, the method comprising mixing the protein prior to lyophilization with a histidine hydrochloride buffer solution (page 8, lines 14-23 and page 10, 1st full paragraph).  
As to claims 89-90, it would have been prima facie obvious to one of ordinary skill in the art at the time of the present invention to modify the method of Malakhov
and Andya as combined supra by selecting a histidine buffer comprising histidine free base and histidine hydrochloride in combination and in the recited amounts as the type of histidine buffer that is used to impart stabilizing properties to the protein microparticles  because the amount of histidine is a result effective variable that will affect its ability to impart stabilizing properties to the protein microparticles and because Andya expressly teaches that histidine hydrochloride is an alternative form of a histidine solution that is capable of imparting stabilizing properties to lyophilized protein particles, such a modification merely being the combining of two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, which is prima facie obvious.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  MPEP 2144.06 I. 
Claims 79-88 and 91-92 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Malakhov et al. (US Pat. No. 8,623,419) in view of Andya et al. (US Pat. Pub. 2003/0202972)
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§  706.02(l)(1) and 706.02(l)(2). 
The teachings of Andya are relied upon as discussed above.
Malakhov discloses a method of making a microparticle composition comprising adding sodium or magnesium sulfate to an aqueous carrier solution comprising SEQ ID 
NO:17, (corresponding to a DAS181 protein of the present claims)), and wherein the particles have a size of 0.001 microns to about 50 microns (see claims 1 and 5 of Malakhov and column 5, 2nd full paragraph)).  Malakhov further discloses the addition of histidine as a counterion (paragraph bridging columns 20-21) and also trehalose (paragraph bridging columns 75-76).  The microparticles are formed by mixing the ingredients in aqueous solutions comprising the counterion, followed by freezing and lyophilization to form microspheres (see, e.g., Example 1).  The skilled artisan would recognize that the mixing of the ingredients used to form the microspheres in aqueous solution also will result in the presence of water in the microparticles as recited by the base claims.
As to claims 79-88 and 91-92, Malakhov does not further expressly disclose a single embodiment wherein the microparticles comprise histidine, trehalose, magnesium sulfate (or sodium sulfate in the case of claim 87), and water, and in the amounts recited by base claims 79, 84, 87, and 92-93 as well as claim 80.  
 As to claims 79-88 and 91-92, it would have been prima facie obvious to one of ordinary skill in the art at the time of the present invention to modify the method of Malakhov by 1) selecting magnesium sulfate (or, in the case of claim 86, sodium sulfate) as the counterion and a combination of histidine and trehalose as the lyoprotecting agents, since Malakhov expressly teaches that the counterion may be magnesium sulfate or sodium sulfate and that the feedstock solution used to form the microspheres may further comprise histidine and trehalose and further because Andya expressly teaches that it is advantageous when forming lyophilized protein particles to include a lyoprotectant in order to stabilize the protein upon lyophilization and storage and that lyoprotectants may be used in combination and that histidine and trehalose are examples of such lyoprotectants and that trehalose is a preferred lyoprotectant, and 2) by varying the amounts of the DAS181, histidine, trehalose, magnesium sulfate, and water to arrive at amounts that are within the ranges recited by claims 79-80, 83, 86, and 91-92, because DAS181 is the active ingredient such that its amount is a result effective variable that will affect the therapeutic efficacy of the microparticles and the skilled artisan would recognize that the counterion’s presence is necessary to form a precipitated protein microsphere such that its amount is also a result effective variable for the generation of microspheres and because Andya expressly teaches that the histidine and trehalose are lyoprotectants that will enhance the stability of the protein upon lyophilization and storage such that the amounts of the lyoprotectants are result effective variables that will affect their ability to stabilize the protein, and further because discovering optimum or working ranges of ingredients in a composition involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 105 USPQ233.  
The resulting method will create microparticles having the GSD and FPF values recited by claims 81-82, 84-85, and 87-88, because the method comprises the same steps of adding the same ingredients in the same amounts recited by the claims. The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.
Claims 79-88 and 91-92 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Malakhov et al. (US Pat. Pub. 2018/0071219) in view of Andya et al. (US Pat. Pub. 2003/0202972)
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§  706.02(l)(1) and 706.02(l)(2). 
The teachings of Andya are relied upon as discussed above.
As to claims 79-88 and 91-92, Malakhov discloses a microparticle formed by a method comprising adding sodium or magnesium sulfate to an aqueous carrier solution comprising SEQ ID NO:17 (corresponding to a DAS181 protein of the present claims), and wherein the particles have a size of 0.5-10 microns, which encompasses the range recited by claim 81 (see claims 1, 5, and 15-16 of Malakhov).  Malakhov further discloses the addition of histidine as a counterion (paragraph 126) and also trehalose (paragraph 575).  The microparticles are formed by mixing the ingredients in aqueous solutions comprising the counterion, followed by freezing and lyophilization to form microspheres (see, e.g., paragraphs 488-499).  The skilled artisan would recognize that the mixing of the ingredients used to form the microspheres in aqueous solution also will result in the presence of water in the microparticles as recited by the base claims.
As to claims 79-88 and 91-92, Malakhov does not further expressly disclose a single embodiment wherein the microparticles comprise histidine, trehalose, magnesium sulfate (or sodium sulfate in the case of claim 87), and water, and in the amounts recited by base claims 79, 84, 87, and 92-93 as well as claim 80.  
 As to claims 79-88 and 91-92, it would have been prima facie obvious to one of ordinary skill in the art at the time of the present invention to modify the method of Malakhov by 1) selecting magnesium sulfate (or, in the case of claim 87, sodium sulfate) as the counterion and a combination of histidine and trehalose as the lyoprotecting agents, since Malakhov expressly teaches that the counterion may be magnesium sulfate or sodium sulfate and that the feedstock solution used to form the microspheres may further comprise histidine and trehalose and further because Andya expressly teaches that it is advantageous when forming lyophilized protein particles to include a lyoprotectant in order to stabilize the protein upon lyophilization and storage and that lyoprotectants may be used in combination and that histidine and trehalose are examples of such lyoprotectants and that trehalose is a preferred lyoprotectant, and 2) by varying the amounts of the DAS181, histidine, trehalose, magnesium sulfate, and water to arrive at amounts that are within the ranges recited by claims 79-80, 83, 86, and 91-92, because DAS181 is the active ingredient such that its amount is a result effective variable that will affect the therapeutic efficacy of the microparticles and the skilled artisan would recognize that the counterion’s presence is necessary to form a precipitated protein microsphere such that its amount is also a result effective variable for the generation of microspheres and because Andya expressly teaches that the histidine and trehalose are lyoprotectants that will enhance the stability of the protein upon lyophilization and storage such that the amounts of the lyoprotectants are result effective variables that will affect their ability to stabilize the protein, and further because discovering optimum or working ranges of ingredients in a composition involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 105 USPQ233.  
The resulting method will create microparticles having the GSD and FPF values recited by claims 81-82, 84-85, and 87-88, because the method comprises the same steps of adding the same ingredients in the same amounts recited by the claims. The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.
Double Patenting
Claims 79-92 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-10 of US Pat. No. 9,700,602, and in view of Malakhov et al. (US Pat. Pub. 2010/0166874) and/or Esikova et al. (WO2001/041800) where indicated below.    
The teachings of the cited secondary references are relied upon as discussed above.
The issued claims recite a method of making a composition comprising microparticles comprising 60-70% DAS181 that may be SEQ ID Nos. 1 or 2, 7-11% trehalose, and 7-15% histidine, 8-12% water, and 4-8% magnesium sulfate and when the counterion alternatively may be sodium sulfate. 
While the issued claims do not further expressly recite the use of an aqueous carrier or the use of histidine hydrochloride in combination with histidine, it would have been prima facie obvious to use histidine hydrochloride in light of Esikove which expressly teaches that histidine hydrochloride is a type of histidine that has lyoprotective properties that can stabilize a protein particle upon lyophilization, and to combine the particles with an aqueous solution since Malakhov expressly teaches that the microparticles may be formed by combining the protein and other ingredients together in an aqueous solution.  The resulting particles will have the size, GSD, and FPF values recited by the present claims because they are made using the same method having the same steps recited by the present claims.  
Claims 79-92 are rejected on the ground of nonstatutory double patenting as unpatentable over as unpatentable over claims 1-11 of US Pat. No. 8,623,419, and in view of Andya et al. (US Pat. Pub. 2003/0202972) and/or Esikova et al. (WO2001/041800) where indicated below.    
The teachings of the cited secondary references are relied upon as discussed above.
The issued claims recite a method of making a microparticle composition comprising adding sodium or magnesium sulfate to an aqueous carrier solution comprising SEQ ID NO:17, corresponding to a DAS181 protein of the present claims.
While the issued claims do not recite the presence of histidine, histidine hydrochloride, or trehalose or their amounts or the amounts of water and protein in the microparticles, it would have been prima facie obvious to incorporate histidine, histidine hydrochloride, and trehalose in light of Andya which teaches that these ingredients will impart stabilizing properties to proteins upon lyophilization, and discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 105 USPQ233.
The resulting particles will have the size, GSD, and FPF values recited by the present claims because they are made using the same method having the same steps recited by the present claims.  
The claims are directed to an invention not patentably distinct from the claims of the copending application.  Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Claims 79-92 are rejected on the ground of nonstatutory double patenting as unpatentable over all claims of US Pat. No. 10,583,086, and in view of Andya et al. (US Pat. Pub. 2003/0202972) and/or Esikova et al. (WO2001/041800) where indicated below.    
The teachings of the cited secondary references are relied upon as discussed above.
Although the issued claims are product claims, the USC 121 safe harbor does not apply here because the present application was not filed as a divisional of the issued application.  
The issued claims recite a microparticle formed by a method comprising adding sodium or magnesium sulfate to an aqueous carrier solution comprising SEQ ID NO:17, corresponding to a DAS181 protein of the present claims.
While the issued claims do not recite the presence of histidine, histidine hydrochloride, or trehalose or their amounts or the amounts of water and protein in the microparticles, it would have been prima facie obvious to incorporate histidine, histidine hydrochloride, and trehalose in light of Andya which teaches that these ingredients will impart stabilizing properties to proteins upon lyophilization, and discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 105 USPQ233.
The resulting particles will have the size, GSD, and FPF values recited by the present claims because they are made using the same method having the same steps recited by the present claims.  
 The claims are directed to an invention not patentably distinct from the claims of the copending application.  Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

  

/Patricia Duffy/Primary Examiner, Art Unit 1645